Exhibit 10.16

 

SECOND AMENDMENT

TO THE

QUAKER LONG TERM INCENTIVE PLAN OF 1990

(As Amended and Restated Effective as of September 1, 1996)

 

WHEREAS, The Quaker Long Term Incentive Plan of 1990, as amended and restated
effective as of September 1, 1996 (the “Plan”), was established by The Quaker
Oats Company (the “Company”) for the benefit of its eligible employees; and

 

WHEREAS, amendment of the Plan is desirable to eliminate the cancellation and
payment of cash in connection with any change in control transaction which would
preclude pooling of interests accounting, if such treatment would otherwise
apply to the transaction, but otherwise retain the full effect and benefit of
the plan provisions, including the elimination of further service requirements
as a condition of the options or restricted stock;

 

NOW, THEREFORE, pursuant to the authority delegated to the undersigned by
resolution of the Board of Directors, the Plan is hereby amended as of the 21st
day of November, 2000, by adding a new paragraph 9.1(h) immediately following
paragraph 9.1(g) as follows:

 

(h)    Pooling of Interests.  Notwithstanding any other provision of the Plan,
Options outstanding on the date of a Change in Control which is intended to
qualify as a pooling of interests transaction, which would otherwise be
cancelled and cashed out in accordance with paragraph (a) above, after
application of the limitations set forth in paragraph (g) above, shall not be
subject to any additional service requirement as a condition of exercise but
shall not otherwise be subject to the provisions of such paragraph (a), and the
Restricted Period with respect to Restricted Stock, which would otherwise be
cancelled and cashed out in accordance with paragraph (c) above, after
application of the limitations of paragraph (g) above, shall lapse on the date
of any such Change in Control but such Restricted Stock shall not otherwise be
subject to the provisions of such paragraph (c).

 

IN WITNESS WHEREOF, this Amendment is executed below by a duly authorized
officer  of the Company.

 

The Quaker Oats Company

By:

 

/s/    Robert S. Morrison

--------------------------------------------------------------------------------

Its:

 

Chairman of the Board, President
and Chief Executive Officer



--------------------------------------------------------------------------------

 

FIRST AMENDMENT

TO THE

QUAKER LONG TERM INCENTIVE PLAN OF 1990

(As Amended and Restated Effective as of September 1, 1996)

 

WHEREAS, The Quaker Long Term Incentive Plan of 1990, as amended and restated
effective as of September 1, 1996 (the “Plan”), was established by the Quaker
Oats Company (the “Company”) for the benefit of its eligible employees; and

 

WHEREAS, amendment of the Plan is desirable;

 

NOW, THEREFORE, the Plan is hereby amended effective as of May 13, 1998, by
substituting the following for Section 9.2 of the Plan:

 

“9.2    Change in Control.  A ‘Change in Control’ shall be deemed to have
occurred if:

 

(a)    any ‘Person,’ which shall mean a ‘person’ as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
‘Exchange Act’) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
‘beneficial owner’ (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding voting securities;

 

(b)    during any period of 24 consecutive months (not including any period
prior to May 13, 1998), individuals, who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c) (2) or (d) of this Section) whose
election by the Board, or whose nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds (2/3) of the
directors before the beginning of the period cease for any reason to constitute
at least a majority thereof;

 

(c)    the stockholders of the Company approve (1) a plan of complete
liquidation of the Company or (2) the sale or disposition by the Company of all
or substantially all of the Company’s assets unless the acquirer of the assets
or its directors shall meet the conditions for a merger or consolidation in
subparagraphs (d) (1) or (d) (2) of this Section; or



--------------------------------------------------------------------------------

 

(d)     the stockholders of the Company approve a merger or consolidation of the
Company with any other company other than:

 

(1)    such a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by



--------------------------------------------------------------------------------

remaining outstanding or by being converted into voting securities of the
surviving entity) more than 70% of the combined voting power of the Company’s or
such surviving entity’s outstanding voting securities immediately after such
merger or consolidation; or

 

(2)    such a merger or consolidation which would result in the directors of the
Company who were directors immediately prior thereto continuing to constitute at
least 50% of the directors of the surviving entity immediately after such merger
or consolidation.

 

In this paragraph (d), ‘surviving entity’ shall mean only an entity in which all
of the Company’s stockholders immediately before such merger or consolidation
become stockholders by the terms of such merger or consolidation, and the phrase
‘directors of the Company who were directors immediately prior thereto’ shall
include only individuals who were directors of the Company at the beginning of
the 24 consecutive month period preceding the date of such merger or
consolidation, or who were new directors (other than any director designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c) (2), (d) (1) or (d) (2) of this
Section) whose election by the Board, or whose nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the directors before the beginning of such period.”

 

IN WITNESS WHEREOF, this Amendment is executed below by a duly authorized
officer of the Company.

 

       

The Quaker Oats Company

Date:  August 30, 1999

     

By:

 

/s/    Pamela S. Hewitt

--------------------------------------------------------------------------------

           

Its:

 

Senior Vice President



--------------------------------------------------------------------------------

 

THE QUAKER LONG TERM INCENTIVE PLAN OF 1990

(As Amended and Restated Effective as of September 1, 1996)

 

ARTICLE I

NAME AND PURPOSE

 

1.1    Name.  The Quaker Long Term Incentive Plan of 1990 (the “Plan”) is
established by The Quaker Oats Company (the “Company”).

 

1.2    Purpose.  The Company has established the Plan to promote the interests
of the Company and its shareholders by providing officers and other key
employees of the Company and its related affiliates with additional incentive
and the opportunity, through stock ownership, to increase their proprietary
interest in the Company and their personal interest in its continued success and
progress.

 

ARTICLE II

DEFINITIONS

 

2.1    General Definitions.  The following words and phrases, when used herein,
unless otherwise specifically defined or unless the context clearly indicates
otherwise, shall have the following meanings:

 

(a)    Affiliate.  Any trade or business entity, or a predecessor of such
entity, if any, which is a member of a controlled group of business entities of
which the Company is also a member.

 

(b)    Agreement.  The document which evidences the grant of any Benefit under
the Plan and which sets forth the Benefit and the terms, conditions and
provisions of, and restrictions relating to, such Benefit.

 

(c)    Benefit.  Any benefit granted to a Participant under the Plan.

 

(d)    Board.  The Board of Directors of the Company.

 

(e)    Change in Control.  Occurrence upon events described in Section 9.2.

 

(f)     Code.  The Internal Revenue Code of 1986, as amended, and including the
regulations promulgated pursuant thereto.

 

(g)    Committee.  The Committee described in Section 5.1.

 

(h)    Common Stock.  The Company’s $5.00 par value common stock.

 

(i)     Company.  The Quaker Oats Company.



--------------------------------------------------------------------------------

 

(j)     Effective Date. The date that the Plan is approved by the shareholders
of the Company, which must occur within one year before or after original
adoption by the Board. Any grants of Benefits prior to the approval by the
shareholders of the Company shall be void if such approval is not obtained.

 

(k)    Employee. Any person employed by the Employer as an officer or key
employee.

 

(l)     Employer. The Company and all Affiliates.

 

(m)    Exchange Act. The Securities Exchange Act of 1934, as amended.

 

(n)    Fair Market Value. The mean between the high and low sales price of
shares on the New York Stock Exchange (composite transactions) on a given date,
or, in the absence of sales on a given date, the closing price (as so reported)
on the New York Stock Exchange on the last previous day on which a sale occurred
prior to such date.

 

(o)    ISO. An Option that meets the requirements of Section 422A of the Code.

 

(p)    NSO. An Option that does not qualify as an ISO.

 

(q)    Option. An option to purchase Shares granted under ARTICLE XIII of the
Plan.

 

(r)     Other Stock Based Award. An award under ARTICLE XVIII that is valued in
whole or in part by reference to, or is otherwise based on, Common Stock.

 

(s)    Participant. An individual who is granted a Benefit under the Plan.
Benefits may be granted only to Employees.

 

(t)     Performance Share. A Share awarded to a Participant under ARTICLE XVI of
the Plan.

 

(u)    Performance Units. A Benefit awarded to a Participant under ARTICLE XVII
of the Plan.

 

(v)    Plan. The Quaker Long Term Incentive Plan of 1990 and all amendments and
supplements thereto.

 

(w)    Restricted Stock. Shares issued under ARTICLE XV of the Plan.

 

(x)    Rule 16b-3. Rule 16b-3 promulgated by the SEC, as amended, or any
successor rule in effect from time to time.



--------------------------------------------------------------------------------

 

(y)      SEC.  The Securities and Exchange Commission.

 

(z)      Share.  A share of Common Stock.

 

(aa)    Stock Appreciation Right.  A Benefit awarded to a Participant under
ARTICLE XIV of the Plan.

 

2.2    Other Definitions.  In addition to the above definitions, certain words
and phrases used in the Plan and any Agreement may be defined elsewhere in the
Plan or in such Agreement.

 

ARTICLE III

COMMON STOCK

 

3.1    Number of Shares.  The number of Shares which may be issued or sold or
for which Options, Stock Appreciation Rights, or Performance Shares may be
granted under the Plan shall be 26,000,000 Shares (after adjustment for the 1994
2-for-1 stock split), subject to the provisions of Sections 3.2 and 3.3 of the
Plan. Such Shares may be authorized but unissued Shares, Shares held in the
treasury, or both.

 

3.2    Reusage.  If an Option or Stock Appreciation Right expires or is
terminated, surrendered, or canceled without having been fully exercised, if
Restricted Stock or Performance Shares are forfeited, or if any other grant
results in any Shares not being issued, the Shares covered by such Option or
Stock Appreciation Right, grant of Restricted Stock, Performance Shares or other
grant, as the case may be, shall again be available for use under the Plan.

 

3.3    Adjustments.  If there is any change in the Common Stock of the Company
by reason of any stock dividend, spin-off,  split-up, spin-out,
recapitalization, merger, consolidation, reorganization, combination or exchange
of Shares, the number of Stock Appreciation Rights and number and class of
shares available for Options and grants of Restricted Stock, Performance Shares
and Other Stock Based Awards and the number of Shares subject to outstanding
Options, Stock Appreciation Rights, grants of Restricted Stock and Performance
Shares, and Other Stock Based Awards, and the price thereof, as applicable,
shall be appropriately adjusted by the Committee.

 

ARTICLE IV

ELIGIBILITY

 

The Participants and the Benefits they receive under the Plan shall be
determined solely by the Committee. In making its determinations, the Committee
shall consider past, present and expected future contributions of Employees and
Participants to the Employer.



--------------------------------------------------------------------------------

 

ARTICLE V

ADMINISTRATION

 

5.1    Committee.  The Plan shall be administered by the Committee (also known
as the Compensation Committee of the Board). The Committee shall consist of
members of the Board, who shall not be eligible to participate in the Plan. The
members of the Committee shall be appointed by and shall serve at the pleasure
of the Board, which may from time to time appoint members in substitution for
members previously appointed and fill vacancies, however caused, in the
Committee.

 

5.2    Authority.  Subject to the terms of the Plan, the Committee shall have
complete authority to:

 

(a)    determine the individuals to whom Benefits are granted, the type and
amounts of Benefits to be granted and the time of all such grants;

 

(b)    determine the terms, conditions and provisions of, and restrictions
relating to, each Benefit granted;

 

(c)    interpret and construe the Plan and all Agreements;

 

(d)    prescribe, amend and rescind rules and regulations relating to the Plan;

 

(e)    determine the content and form of all Agreements;

 

(f)    determine all questions relating to Benefits under the Plan;

 

(g)    maintain accounts, records and ledgers relating to Benefits;

 

(h)    maintain records concerning its decisions and proceedings;

 

(i)    employ agents, attorneys, accountants or other persons for such purposes
as the Committee considers necessary or desirable;

 

(j)    take, at anytime, any action permitted by Section 9.1 irrespective of
whether any Change in Control has occurred or is imminent; and

 

(k)    do and perform all acts which it may deem necessary or appropriate for
the administration of the Plan and carry out the purposes of the Plan.

 

5.3    Determinations.  All determinations of the Committee shall be final.



--------------------------------------------------------------------------------

 

5.4    Delegation.  Except as required by Rule 16b-3 with respect to Benefits to
individuals who are subject to Section 16 of the Exchange Act or as otherwise
required for compliance with Rule 16b-3 or other applicable law, the Committee
may delegate all or any part of its authority under the Plan to any Employee,
Employees or committee.

 

ARTICLE VI

AMENDMENT

 

6.1    Power of Board.  Except as hereinafter provided, the Board shall have the
sole right and power to amend the Plan at any time and from time to time.

 

6.2    Limitation.  The Board may not amend the Plan, without approval of the
shareholders of the Company:

 

  (a)   in a manner which would increase the number of Shares which may be
issued or sold or for which Options, Stock Appreciation Rights, or Performance
Shares may be granted under the plan; or

 

  (b)   in a manner which would violate applicable law.

 

ARTICLE VII

TERM AND TERMINATION

 

7.1    Term.  The Plan shall commence as of the Effective Date and, subject to
the terms of the Plan, including those requiring approval by the shareholders of
the Company and those limiting the period over ISOs or any other Benefits may be
granted, shall continue in full force and effect until December 31, 1998.

 

7.2    Termination.  The Plan may be terminated at any time by the Board.

 

ARTICLE VIII

MODIFICATION OR TERMINATION OF BENEFITS

 

8.1    General.  Subject to the provisions of Section 8.2, the amendment or
termination of the Plan shall not adversely affect a Participant’s right to any
Benefit granted prior to such amendment or termination.

 

8.2    Committee’s Right.  Any Benefit granted may be converted, modified,
forfeited or canceled, in whole or in part, by the Committee if and to the
extent permitted in the Plan or applicable Agreement or with the consent of the
Participant to whom such Benefit was granted.



--------------------------------------------------------------------------------

 

ARTICLE IX

CHANGE IN CONTROL

 

9.1    Benefit Cancellation and Payment.

 

(a)     Options.  Upon the occurrence of a Change in Control, Options
outstanding on the date on which the Change in Control occurs shall be canceled,
and an immediate lump sum cash payment shall be paid to the Participant equal to
the product of (1) the higher of (i) the closing price of the Common Stock as
reported on the New York Stock Exchange Composite Index on or nearest the date
of payment (or, if not listed on such exchange, on a nationally recognized
exchange or quotation system on which trading volume in the Common Stock is
highest), or (ii) the highest per Share price for the Common Stock actually paid
in connection with the Change in Control, over the per Share Option price of
each such Option held (whether or not then fully exercisable), and (2) the
number of Shares covered by each such Option.

 

(b)    Stock Appreciation Rights.  Upon the occurrence of a Change in Control,
Stock Appreciation Rights outstanding on the date on which the Change in Control
occurs shall be canceled, and an immediate lump sum cash payment shall be paid
to the Participant equal to the product of (1) the higher of (i) the closing
price of the Common Stock as reported on the New York Stock Exchange Composite
Index on or nearest the date of payment (or, if not listed on such exchange, on
a nationally recognized exchange or quotation system on which trading volume in
the Common Stock is highest), or (ii) the highest per Share price for the Common
Stock actually paid in connection with the Change in Control, over the Fair
Market Value of one Share on the date on which the Stock Appreciation Right was
granted, and (2) the number of such Stock Appreciation Rights held.

 

(c)    Restricted Stock.  Upon the occurrence of a Change in Control, Restricted
Stock outstanding on the date on which the Change in Control occurs shall be
canceled and an immediate lump sum cash payment shall be paid to the Participant
equal to the product of (1) the higher (i) the closing price of Common Stock as
reported on the New York Stock Exchange Composite Index on or nearest the date
of payment (or, if not listed on such exchange, on a nationally recognized
exchange or quotation system on which trading volume in the Common Stock is
highest) or (ii) the highest per share price for Common Stock actually paid in
connection with the Change in Control and (2) the number of Shares of such
Restricted Stock; plus the value of any related Cash Award relating to such
Restricted Stock.

 

(d)    Performance Shares.  Upon the occurrence of a Change in Control, any
Performance Shares previously granted, but still considered outstanding (as a
right to received Shares or cash equal to the Fair Market Value of such Shares
at a future date), shall be canceled and any profit and/or performance
objectives with



--------------------------------------------------------------------------------

respect to such Performance Shares shall be deemed to have been attained to the
full and maximum extent; and an immediate lump sum cash payment shall be paid to
the Participant in an amount determined in accordance with the terms and
conditions set forth in the applicable Agreement.

 

(e)    Performance Units.  Upon the occurrence of a Change in Control, any
Performance Units previously granted, but still considered outstanding (as a
right to receive cash at a future date), shall be canceled and any profit and/or
performance objectives with respect to such Performance Units shall be deemed to
have been attained to the full and maximum extent; and an immediate lump sum
cash payment shall be paid to the Participant in an amount determined in
accordance with the terms and conditions set forth in the applicable Agreement.

 

(f)    Other Stock Based Awards and other Benefits.  Upon the occurrence of a
Change in Control, Other Stock Based Awards or other Benefits previously granted
under the Plan, but still considered outstanding, shall be canceled and an
immediate lump sum cash payment shall be paid to the Participant in an amount
determined in accordance with the terms and conditions set forth in the
applicable Agreement.

 

(g)    Tax Penalties.  If the making of payments pursuant to the foregoing
paragraphs of this Section 9.1 would subject the Participant to an excise tax
under Section 4999 of the Code, or would result in the Company’s loss of a
federal income tax deduction for those payments (either of these consequences is
referred to individually herein as a “Tax Penalty”), then the Company shall
reduce the amount of Benefits to be canceled to the extent necessary to avoid
the imposition of such Tax Penalty, and shall establish procedures necessary to
maintain for the Participants any form of benefit which may be provided under
the Plan so that such Participant will be in the same financial position with
respect to those Benefits not canceled as he would have been in the ordinary
course, absent a Change in Control and assuming his continued employment; except
that the foregoing provisions of this paragraph (g), with respect to the
cancellation of Benefits, shall not apply if such Participant (i) is entitled to
a tax reimbursement for such Tax Penalty under any other agreement, plan or
program of the Company, or (ii) may disclaim any portion of or all payments to
be made pursuant to or under any other agreement, plan or program of the Company
in order to avoid such Tax Penalty. Disagreements as to whether payments
pursuant to the foregoing would result in the imposition of a Tax Penalty shall
be resolved by an opinion of counsel chosen by the Participant and reasonably
satisfactory to the Company.

 

9.2   Change in Control.  A “Change in Control” shall be deemed to have occurred
if:

 

(a)    any “Person,” which shall mean a “person” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company, any



--------------------------------------------------------------------------------

trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that this paragraph  (a) shall
not apply to any Person who becomes such a beneficial owner of such Company
securities pursuant to an agreement with the Company approved by the Board,
entered into before such Person has become such a beneficial owner of Company
securities representing 5% or more of the combined voting power of the Company’s
then outstanding voting securities;

 

(b)    during any period of 24 consecutive months (not including any period
prior to September 11, 1996), individuals, who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c) (2) or (d) of this Section) whose
election by the Board, or whose nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds (2/3) of the
directors before the beginning of the period cease for any reason to constitute
at least a majority thereof;

 

(c)    the stockholders of the Company approve (1) a plan of complete
liquidation of the Company or
 (2) the sale or disposition by the Company of allor substantially all of the Company’s assets unless the acquirer of the assets
 or its directors shall meet the conditions for a merger or consolidation in subparagraphs
(d) (1) or (d) (2) ; or

 

(d)    the stockholders of the Company approve a merger or consolidation of the
Company with any other company other than:

 

  (1)   such a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 70% of the combined voting power
of the Company’s or such surviving entity’s outstanding voting securities
immediately after such merger or consolidation; or

 

  (2)   such a merger or consolidation which would result in the directors of
the Company who were directors immediately prior thereto continuing to
constitute at least 50% of the directors of the surviving entity immediately
after such merger or consolidation.



--------------------------------------------------------------------------------

 

In this paragraph (d), “surviving entity” shall mean only an entity in which all
of the Company’s stockholders immediately before such merger or consolidation
become stockholders by the terms of such merger or consolidation, and the phrase
“directors of the Company who were directors immediately prior thereto” shall
include only individuals who were directors of the Company at the beginning of
the 24 consecutive month period preceding the date of such merger or
consolidation, or who were new directors (other than any director designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c) (2), (d) (1) or (d) (2) of this
Section) whose election by the Board, or whose nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the directors before the beginning of such period.

 

ARTICLE X

AGREEMENTS AND CERTAIN BENEFITS

 

10.1    Grant Evidenced by Agreement.  The grant of any Benefit under the Plan
may be evidenced by an Agreement which shall describe the specific Benefit
granted and the terms and conditions of the Benefit. The granting of any Benefit
may be subject to, and conditioned upon, the recipient’s execution of any
Agreement required by the Committee. Except as otherwise provided in an
Agreement, all capitalized terms used in the Agreement shall have the same
meaning as in the Plan, and the Agreement shall be subject to all of the terms
of the Plan.

 

10.2    Provisions of Agreement.  Each Agreement shall contain such provisions
that the Committee shall determine to be necessary, desirable and appropriate
for the Benefit granted. Each Agreement may include, but shall not be limited
to, the following with respect to any Benefit: description of the type of
Benefit; the Benefit’s duration; its transferability; if an Option, the exercise
price, the exercise period and the person or persons who may exercise the
Option; the effect upon such Benefit of the Participant’s death or termination
of employment; the Benefit’s conditions; when, if and how any Benefit may be
forfeited, converted into another Benefit, modified, exchanged for another
Benefit, or replaced; and the restrictions on any Shares purchased or granted
under the Plan.

 

10.3    Certain Benefits.  Any Benefit granted to an individual who is subject
to Section 16 of the Exchange Act shall not be transferable other than by will
or the laws of descent and distribution and shall be exercisable during his
lifetime only by him, his guardian or his legal representative.



--------------------------------------------------------------------------------

 

ARTICLE XI

REPLACEMENT AND TANDEM AWARDS

 

11.1    Replacement.  The Committee may permit a Participant to elect to
surrender a Benefit in exchange for a new Benefit.

 

11.2    Tandem Awards.  Benefits may be granted by the Committee in tandem.
However, no Benefit may be granted in tandem with an ISO except a Stock
Appreciation Right.

 

ARTICLE XII

PAYMENT, DIVIDENDS, DEFERRAL AND WITHHOLDING

 

12.1    Payment.  Upon the exercise of an Option or in the case of any other
Benefit that requires a payment to the Company, the amount due the Company is to
be paid:

 

(a) in cash;

 

(b) by the tender to the Company of Shares owned by the Participant and
registered his name having a Fair Market Value equal to the amount due to the
Company;

 

(c) in other property, rights and credits, including the Participant’s
promissory note; or

 

(d) by any combination of the payment methods specified in (a), (b) and (c)
above.

 

Notwithstanding the foregoing, any method of payment other than (a) may be used
only with the consent of the Committee, or if and to the extent so provided in
the applicable Agreement.

 

12.2    Dividend Equivalents.  Grants of Benefits in Shares or Share equivalents
may include dividend equivalent payments or dividend credit rights.

 

12.3    Deferral.  The right to receive any Benefit under the Plan may, at the
request of the Participant, be deferred for such period and upon such terms as
the Committee shall determine, which may include crediting of interest on
deferrals of cash and crediting of dividends on deferrals denominated in Shares.

 

12.4    Withholding.  The Company, at the time any distribution is made under
the Plan, whether in cash or in Shares, may withhold from such distribution any
amount necessary to satisfy federal, state and local tax withholding
requirements with respect to such distribution. Such withholding may be in cash
or in Shares.



--------------------------------------------------------------------------------

 

ARTICLE XIII

OPTIONS

 

13.1    Types of Options.  It is intended that both ISOs and NSOs may be granted
by the Committee under the Plan.

 

13.2    Shares for ISOs.  The number of Shares for which ISOs may be granted on
or after the Effective Date shall not exceed 26,000,000 Shares, subject to the
overall Plan limitations, permitted reusage and adjustments provided for in
ARTICLE III.

 

13.3    Grant of Options and Option Price.  Each Option must be granted to an
Employee and must be granted no later than December 31, 1998. No single employee
may be granted more than 1,000,000 Options (after adjustment for the 1994
2-for-1 stock split) during any Fiscal Year of the Company. The purchase price
for Shares under any Option shall be no less than the Fair Market Value of the
Shares at the time the Option is granted.

 

13.4    Early Termination of Option.

 

(a)    Termination of Employment.  All rights to exercise an Option terminate
when the Participant’s employment terminates for any reason other than his death
or retirement. Transfer from the Company to an Affiliate, or vice versa, or from
one Affiliate to another, shall not be deemed termination of employment. The
Committee shall have the authority to determine in each case whether an
authorized leave of absence or absence on military or government service shall
be deemed a termination of employment for purpose of this paragraph (a).

 

(b)    Death or Retirement.  Effective for Options granted after November 9,
1994, if a Participant dies while an Employee or his employment is terminated
because of retirement, his Option shall terminate within a period not exceeding
five years following his death or retirement, but not later than the date the
Option expires pursuant to its terms. The terms of Options outstanding, except
for those Options intended to qualify as an ISO, may also be amended at anytime
by the Committee or the Board to extend the Option’s duration period following a
Participant’s death or retirement, subject to the limitations stated in the
preceding sentence. In the meantime, subject to the limitations in the
applicable Agreement, it may be exercised by the Participant, the executors or
administrators of his estate, or by his legatee or heirs. “Retirement” shall
mean termination of employment at age 55 for older for reasons other than death.

 

13.5    Other Requirements.  The terms of each Option which is intended to
qualify as an ISO shall meet all requirements of Section 422 of the Code. The
terms of each NSO shall provide that such Option will not be treated as an ISO.



--------------------------------------------------------------------------------

 

13.6    Determination by Committee.  Except as otherwise provided in Section
13.2 through Section 13.5, the terms of all Options shall be determined by the
Committee.

 

ARTICLE XIV

STOCK APPRECIATION RIGHTS

 

14.1    Description.  The Committee may from time to time grant Stock
Appreciation Rights. Upon electing to receive payment of a Stock Appreciation
Right, a Participant shall receive an amount in cash, in Common Stock or in any
combination thereof, as the Committee shall determine, equal to the amount, if
any, by which the Fair Market Value of one Share on the date on which such
election is made exceeds the Fair Market Value of one Share on the date on which
the Stock Appreciation Right was granted.

 

14.2    Grant of Tandem Award.  The Committee may grant a Stock Appreciation
Right in tandem with another Benefit, in which case: the exercise of the other
Benefit shall cause a correlative reduction in Stock Appreciation Rights
standing to a Participant’s credit which were granted in tandem with the other
Benefit, and the payment of a Stock Appreciation Right shall cause a correlative
reduction of the Shares under such other Benefit.

 

14.3    ISO Tandem Award.  When a Stock Appreciation Right is granted in tandem
with ISO, it shall have such terms and conditions as shall be required for the
ISO with which it is granted in tandem to qualify as an ISO.

 

14.4    Payment of Award.  A Stock Appreciation Right shall be paid, to the
extent payment is elected by the Participant (and is otherwise due and payable),
as soon as practicable after the date on which such election is made.

 

ARTICLE XV

RESTRICTED STOCK

 

15.1    Description.  The Committee may grant Benefits in Shares available under
ARTICLE III of the Plan as Restricted Stock. Shares of Restricted Stock shall be
issued at the time of the grant but shall be subject to forfeiture until
provided otherwise in the applicable Agreement or the Plan.

 

15.2    Terms and Conditions of Restricted Stock Awards.  All Shares of
Restricted Stock shall be subject to the following terms and conditions, and to
such other terms and conditions as may be provided under the Agreements
described in paragraph (f) next below:



--------------------------------------------------------------------------------

 

(a)    Payment of Par Value.  The Committee, in its discretion, may condition
any grant of Shares of Restricted Stock on payment by the Participant to the
Company of an amount not in excess of the par value of such Shares. If any such
shares are subsequently forfeited by the Participant, the Company shall pay an
equivalent amount to the Participant as soon as practicable after the
forfeiture.

 

(b)    Restricted Period.  Shares of Restricted Stock granted to a Participant
may not be sold, assigned, transferred, pledged or otherwise encumbered during a
“Restricted Period” commencing on the date of the grant and ending on such date
as the Committee may designate, subject to the following:

 

(1)    The Committee may, at any time and in its sole discretion, reduce or
terminate the Restricted Period with respect to any outstanding Shares of
Restricted Stock, any accrued dividends in accordance with paragraph (g) below,
and any corresponding Cash Award pursuant to Section 15.3.

 

(2)    The Restricted Period applicable to any Participant’s Shares of
Restricted Stock shall end as of the date on which the Participant’s employment
with the Company and its Affiliates is terminated by reason of the Participant’s
death, physical or mental disability (as determined by the Committee), or for
such other reasons as the Committee may provide.

 

(3)    The Committee may, at any time, and in its sole discretion, allow a
Participant to use his Restricted Stock during the Restricted Period as payment
of the Option price (in accordance with Section 12.1) for Options which he has
been granted. In such an event, a number of the Shares issued upon the exercise
of the Option, equal to the number of Shares of Restricted Stock used as payment
therefore, shall be subject to the same restrictions as the Restricted Stock so
used, plus any additional restrictions that may be imposed by the Committee.
Such terms and conditions relating to such use of Restricted Stock shall be
provided under the Agreements described in paragraph (f) of this Section.

 

(c)    Transfer of Restricted Stock.  At the end of the Restricted Period
applicable to any Restricted Stock, such Shares, any accrued dividends and any
corresponding Cash Award, will be transferred free of all restrictions to the
Participant (or, to the Participant’s legal representative, beneficiary or
heir).

 

(d)    Forfeitures.  Subject to paragraph 15.2(b), a Participant whose
employment with the Company and its Affiliates is terminated prior to the last
day of the applicable Restricted Period shall forfeit all shares of Restricted
Stock, and any accrued dividends, and any corresponding Cash Award.



--------------------------------------------------------------------------------

(e)    Certificate Deposited With Company.  Each certificate issued in respect
of Shares of Restricted Stock granted to a Participant under the Plan shall be
registered in the name of the Participant and deposited, together with a stock
power endorsed in blank, with the Company. At the discretion of the Committee,
any such certificates may be deposited in a bank designated by the Committee.
Each such certificate shall bear the following (or a similar) legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeitures) contained
in The Quaker Long Term Incentive Plan of 1990 and an Agreement entered into
between the registered owner and The Quaker Oats Company. A copy of the Plan and
Agreement is on file in the office of the Secretary of The Quaker Oats Company,
321 North Clark Street, Chicago, Illinois 60610.”

 

(f)    Restricted Stock Agreement.  The Participant shall enter into an
Agreement with the Company in a form specified by the Committee and containing
such additional terms and conditions, if any, as the Committee in its sole
discretion shall determine, which are not inconsistent with the provisions of
the Plan.

 

(g)    Dividends.  Regular cash dividends payable with respect to shares of
Restricted Stock shall, in accordance with the terms of the applicable
Agreement, be paid to the Participant currently or accrued. If dividends are
accrued, interest may be payable on such dividends at such rate, if any, as is
established from time to time by the Committee.

 

(h)    Substitution of Rights.  Prior to the end of the Restricted Period with
respect to any Shares of Restricted Stock awarded to a Participant, the
Committee may, with the consent of the Participant, substitute an unsecured
obligation of the Company to pay cash or stock (on such reasonable terms and
conditions as the Committee may, in its sole discretion, determine) in lieu of
its obligations under this ARTICLE XV to deliver unrestricted Shares plus
accrued dividends.

 

(i)    Stockholder Rights.  Subject to the foregoing restrictions, each
Participant shall have all the rights of a stockholder with respect to Shares of
Restricted Stock including, but not limited to, the right to vote such Shares.

 

15.3    Cash Awards and Restricted Stock.  The Committee, at the time it grants
Restricted Stock to a Participant or at any time thereafter may grant a
corresponding Cash Award which will entitle the Participant to receive cash as
of the date as of which the Restricted Stock is transferred to him pursuant to
paragraph 15.2(c), in an amount which is not in excess of 200 percent of the
Fair Market Value of the Restricted Stock as of that



--------------------------------------------------------------------------------

date. Any such Cash Award shall be in addition to the Participant’s rights to
the Shares of Restricted Stock and shall be subject to such additional terms and
conditions, if any, as the Committee determines which are not inconsistent with
the terms and conditions of the Plan. The Committee may, at any time, grant
unrestricted Shares (in lieu of such a Cash Award and subject to the limitations
thereof) to any participant under the Plan subject to such terms and conditions
as the Committee may determine.

 

ARTICLE XVI

PERFORMANCE SHARES

 

16.1    Description.  Performance Shares are the right of an individual to whom
a grant of such Shares is made to receive Shares or cash equal to the Fair
Market Value of such Shares at a future date in accordance with the terms of
such grant. Generally, such right shall be based upon the attainment of profit
and/or performance objectives.

 

16.2    Grant.  The Committee may grant an award of Performance Shares. The
number of Performance Shares and the terms and conditions of the grant shall be
set forth in the applicable Agreement.

 

ARTICLE XVII

PERFORMANCE UNITS

 

17.1    Description.  Performance Units are the right of an individual to whom a
grant of such Units is made to receive cash at a future date in accordance with
the terms of such grant. Generally, such right shall be based upon the
attainment of profit and/or performance objectives.

 

17.2    Grant.  The Committee may grant an award of Performance Units. The
number of Performance Units and the terms and conditions of the grant shall be
set forth in the applicable Agreement.

 

ARTICLE XVIII

OTHER STOCK BASED AWARDS AND OTHER BENEFITS

 

18.1    Other Stock Based Awards.  The Committee shall have the right to grant
Other Stock Based Awards which may include, without limitation, the grant of
Shares based on certain conditions, the payment of cash based on the performance
of the Common Stock, and the grant of securities convertible into Shares.

 

18.2    Other Benefits.  The Committee shall have the right to provide types of
Benefits under the Plan in addition to those specifically listed, if the
Committee believes that such Benefits would further the purposes for which the
Plan was established.



--------------------------------------------------------------------------------

 

ARTICLE XIX

MISCELLANEOUS PROVISIONS

 

19.1    Underscored References.  The underscored references contained in the
Plan are included only for convenience, and they shall not be construed as a
part of the Plan or in any respect affecting or modifying its provisions.

 

19.2    Number and Gender.  The masculine and neuter, wherever used in the Plan,
shall refer to either the masculine, neuter or feminine; and, unless the context
otherwise requires, the singular shall include the plural and the plural the
singular.

 

19.3    Governing Law.  This Plan shall be construed and administered in
accordance with the laws of the State of Illinois.

 

19.4    Purchase for Investment.  The Committee may require each person
purchasing Shares pursuant to an Option or other award under the Plan to
represent to and agree with the Company in writing that such person is acquiring
the Shares for investment and without a view to distribution or resale. The
certificates for such Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. All certificates for Shares
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under all applicable
laws, rules and regulations, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

 

19.5    No Employment Contract.  The adoption of the Plan or the granting of a
Benefit shall not confer upon any Employee any right to continued employment nor
shall it interfere in any way with the right of the Employer to terminate the
employment of any of its Employees at any time.

 

19.6    No Effect on Other Benefits.  The receipt of Benefits under the Plan
shall have no effect on any benefits to which a Participant may be entitled from
the Employer, under another plan or otherwise, or preclude a Participant from
receiving any such benefits.

 

IN WITNESS WHEREOF, this Program is executed by a duly authorized officer of the
Company.

 

       

THE QUAKER OATS COMPANY

October 14, 1996

     

By:

 

/s/    Doug Ralston        

--------------------------------------------------------------------------------

           

Its

 

Senior Vice President